 In the Matter of DAILY GAZETTE COMPANY'andCHARLESTON Tyro-GRAPHICAL UNION No. 146Case No. 9-fl-1476.r--Decided September 11, 1944Payne, Minor and Ray,byMr. John V. RayandMr. Robert L.Smith,of Charleston, W. Va., for the Company.Watts, Poffenbarger and Bowles,byMr. L. F. PoffenbargerandMr. Frank W. Snyder,of Charleston, W. Va., for the Union.Miss Ruth Rwech,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Charleston Typographical Union No.146, herein called the Union, alleging that a question affecting com-merce had arisen concerning the representation of employees of DailyGazette Company, Charleston, West Virginia, herein called the Com-pany, the National Labor Relations Board provided for an appro-priate hearing upon due notice before David Karasick, Trial Examiner.Said hearing was held at Charleston, West Virginia, on August 8,1944.The Company and the Union appeared and participated. Allparties were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.All parties wereafforded an opportunity to file briefs with the Board.Upon the entire record in the case, the. Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Company is a West Virginia corporation engaged in the busi-ness of publishing The Charleston Gazette, which is a daily morning1 The TrialExaminer,on his own motion,moved that all the formal papers be amendedto show the correct name of the Company.58 N. L. R. B., No. 39.609591-45-vol.58-14193 194DECISIONSOF NATIONALLABOR RELATIONS BOARDnewspaper.The paper has a daily circulation of approximately70.000,which is confined almost entirely to the State of West Virginia.During 1943,'the Company purchased newsprint and other raw mate-rials valued in excess of $200,000, of which 80 percent was purchasedfrom sources outside the State of West Virginia.About 20 percentof the revenue obtained from advertising is from .firms located outsidethe State of West Virginia.The Company uses the national wireservices of the Associated Press and the International' News Service.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDCharleston Typographical Union No. 146 is a labor organizationaffiliated with -the International Typographical Union, admitting tomembership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of certain of its employees untilthe Union has been certified by the Board in an appropriate unit.A statement of a Field Examiner, introduced into evidence at thehearing, indicates that the. Union represents a substantial number ofemployees in the unit hereinafter found appropriate.'-We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and-Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Company and the Union agree that the appropriate unit, shouldconsist of the Company's composing room employees, which includeslinotype machinists and operators, journeymen, admen, make-up men,proofreaders, and foremen.However, there is a dispute concerningthe inclusion of apprentices who have worked in the printing tradeless than 12 months.The Company desires to have them included;whereas the Union seeks to have them excluded.The Company employs in the composing room 7 apprentices whohave worked in the printing trade less than 12 months. Three of themare high school boys who will return to school in the fall. Nevertheless,they, will continue to work for the Company in the afternoons after`school and they will work a full 40-hour week. The other 3 boys' have2The Field Examiner reported that the Union submitted 14 working cards.The Com-pany's pay roll contains the names of 25 employees in the appropriate unit.0 DAILY GAZETTE COMPANY195either graduated from high school or have stopped attending school sothat they will continue working as usual.The average age of theboys is 17 years.The remaining apprentice is a married woman. Allthe apprentices are learning the printing trade, and they do the samegeneral type of work which is done by the more experienced employeesin the composing room.The Union does not accept apprentices for membership until theyhave worked in the printing trade for 1 year and it is for this reasonthat it disputes the inclusion of the apprentices here involved in theunit.However, the Union sets forth provisions for hiring, numberto be employed, qualifications, course of instruction, and conditionsof employment concerning apprentices in the standard contract whichit uses in the Charleston area.The record discloses, moreover, thaton October 31, 1939, the Company and the Union entered into a con-sent election agreement covering the employees in the composing room,including apprentices.3The apprentices are permanent, full-timeemployees who are engaged in the same general work and are, there-fore, subject to the same working conditions as the other employees inthe composing room. Considering all these facts, we find the Union'sargument inconsistent with its practices and we see no reason to ex-clude from the unit apprentices who have been employed in the print-ing business for less than a year.4We find, in accordance with the stipulation of the parties and ourforegoing determination, that all Linotype machinists and operators,journeymen, admen, make-up men, proofreaders, all apprentices, andthe foremen, but excluding all other supervisory employees with au-thority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.'3 The consent election did not result in a contract because the parties were unable toreach-an agreement.4Matter of Lloyd Hollister, Inc.,33 N. L. It. B. 982.1 In accordance with the request made by the Union at the hearing, we shall designatethe Union on the ballot as CharlestonTypographical Union, Local No. 146. 196DECISIONSOF NATIONAL LABOR RELATIONS BOARDDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelationsBoard by Section 9 (c) of the National Labor Relations Act,and pursuantto Article III, Section 9, of the National Labor RelationsBoardRules and Regulations-Series 3, as amended, it is herebyDIRECTEDthat, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Daily GazetteCompany, Charleston, West Virginia, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof theRegionalDirector for the Ninth Region, acting in this matteras agent forthe National Labor Relations Board, and subject toArticle III, Sections 10 and 11, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above,who were employed during the pay-roll period immediately pre-ceding the date of this Direction, including employees who did notwork during the said pay-rollperiod because they were ill or on vaca-tion ortemporarily laid off, and including employees in the armed-forcesof the United States who present, themselves in person at thepolls,but excluding those employees who have since.quit or been dis-charged for cause andhave not been rehired or reinstated prior to thedate of the election, to determine whether or not they desire to be rep-resentedby Charleston Typographical Union, Local No. 146, for thepurposes of collective bargaining.